"Waterman,, P. J. It is to be regretted that any cause should be disposed of as this was in the absence of the defendant, who claimed to have and expected to make a defense thereto. In one respect appellant failed, indeed made no attempt to do what it was her duty to have done. She seems at least as early as Saturday, if not the previous Wednesday, to have known that she, a necessary witness, would lie unable to be present on Monday. As soon as she became aware of this she ought at once to have notified the plaintiff. It is the duty of a party who does not expect to be ready for trial, and who proposes to ask for a continuance, to, at the earliest moment, notify his adversary, in order that he may not be put to unnecessary trouble and expense, and may, having knowledge of the situation, govern himself accordingly. Appellant having suffered the plaintiff to remain in ignorance of her intention to apply for a continuance, we do not feel warranted in interfering with the discretion exercised by the Superior Court in refusing to set aside this judgment. Judgment affirmed.